         Case 1:20-cv-06013-MKV Document 45 Filed 11/19/20 Page 1 of 6


                                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                ELECTRONICALLY FILED
                                                                             DOC #:
 MIDOCEAN PARTNERS IV, L.P.,                                                 DATE FILED: 11/19/2020

                           Plaintiff,
                                                                     1:20-cv-06013
                       -against-

 AARON BAKER, WILLIAM LEW, and ALPHA                         ORDER REMANDING CASE
 BRAVO HOLDING COMPANY, INC.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff commenced this action on July 1, 2020 by filing its Complaint in New York

Supreme Court. See Complaint, ECF No. 1-1. Plaintiff alleges that Defendants breached their

“best efforts” obligations under a February 2020 loan Purchase and Sale Agreement (“PSA”).

Complaint ¶¶ 1-9, 29-38, 76-91. Plaintiff also alleges other, exclusively state law claims related

to the same conduct, including unjust enrichment, breach of the implied covenant of good faith,

and tortious interference. Complaint ¶¶ 92-119.

       Defendants removed the case to this Court on July 31, 2020 as purportedly related to a

now-closed bankruptcy in the District of Nevada. See Notice of Removal, ECF No. 1, ¶¶ 14-23.

Specifically, Defendants point to the bankruptcy proceeding of a debtor company called Alpha

Guardian that had been pending in the United States Bankruptcy Court for the District of Nevada

(the “Bankruptcy Case”). An order confirming a plan of reorganization was entered in the

Bankruptcy Case on July 27, 2020, prior to removal of this action. See Notice of Removal at 1,

¶ 8.

       Following the removal, each of the Parties filed motions addressed to where this case

should be litigated. Plaintiff moved to remand the case to state court [ECF No. 24], while

Defendant moved to transfer the case to Nevada [ECF No. 21]. The Court held argument on the
         Case 1:20-cv-06013-MKV Document 45 Filed 11/19/20 Page 2 of 6




motions on November 4, 2020. After reviewing the Parties’ submissions and considering the

arguments made by the Parties, Plaintiff’s Motion to Remand is GRANTED. Defendants’

motion to transfer the case is DENIED AS MOOT.

                                           DISCUSSION

       When considering a motion to transfer venue to another district and a competing motion

to remand where the Plaintiff argues that the Court lacks subject matter jurisdiction over the

case, the Court must begin with the Motion to Remand. See, e.g., Tilton v. MBIA, Inc., __ B.R.

__, 2020 WL 5602021, at *3 (S.D.N.Y. 2020). Defendants removed this case pursuant to 28

U.S.C. § 1452(a), which provides that a party may remove a case if the federal court “has

jurisdiction of such claim or cause of action under section 1334 of this title.” 28 U.S.C.

§ 1452(a); see also Notice of Removal ¶ 14. Defendants have not asserted any basis for subject

matter jurisdiction other than as set out in 28 U.S.C. § 1334. See Notice of Removal ¶ 14.

Section 1334 provides that a District Court has original jurisdiction over “all civil proceedings

arising under title 11 or arising in or related to cases under title 11.” 28 U.S.C. § 1334.

       “‘Arising under’ proceedings consist of causes of action created by Title 11 of the

Bankruptcy Code, meaning any matter under which a claim is made under a provision of [T]itle

11.” Lothian Cassidy, LLC v. Lothian Exploration & Development II, L.P., 487 B.R. 158, 161-62

(S.D.N.Y. 2013). “Arising in” jurisdiction exists in a matter where the claims “are not based on

any right expressly created by title 11, but nevertheless, would have no existence outside the

bankruptcy.” Baker v. Simpson, 613 F.3d 346, 350–51 (2d Cir. 2010) (internal quotation marks

and citation omitted). Finally, “related to” jurisdiction exists if the action’s “outcome might have

any conceivable effect on the bankrupt estate.” Parmalat Capital Fin. Ltd. v. Bank of Am. Corp.,

639 F.3d 572, 579 (2d Cir. 2011) (internal quotation marks and citation omitted).
           Case 1:20-cv-06013-MKV Document 45 Filed 11/19/20 Page 3 of 6




         As an initial matter, contrary to Defendants’ strained attempt not to so concede, this

action does not “arise under” Title 11. Actions “arising under” Title 11 only include “matter[s]

under which a claim is made under a provision of [T]itle 11.” Delaware Tr. Co. v. Wilmington

Tr., N.A., 534 B.R. 500, 511 (S.D.N.Y. 2015).

         Nor do Plaintiff’s claims “arise in” a Title 11 case. “Arising in” jurisdiction “covers

claims that are not based on any right expressly created by [T]itle 11, but nevertheless, would

have no existence outside of the bankruptcy.” Baker v. Simpson, 613 F.3d 346, 350 (2d Cir.

2010).

         Plaintiff’s claims in this case are premised on Defendants’ breach of obligations

contained in the PSA, a contract which was negotiated and signed before the Bankruptcy Case

was initiated, and to which the debtor is not a party. Complaint ¶¶ 29, 32-38. While the

operative PSA provisions in questions anticipate the possibility of bankruptcy, see Complaint

¶ 33, the claims could and do otherwise exist absent bankruptcy. Plaintiff’s claims, thus, do not

rely on the existence of the Bankruptcy Case for their existence. Additionally, Plaintiff’s claims

do not seek to alter any decision reached in the Bankruptcy Case. To the extent Plaintiff’s

Complaint could be read to so suggest, Plaintiff repeatedly has affirmed that it is seeking

damages only against Defendants, who are not bankruptcy debtors. See Transcript of November

4, 2020 Argument, ECF No. 43 (“Transcript”), at 11:1-17. As a result, Plaintiff’s claims cannot

be said to “arise under” Title 11 or “arise in” a Title 11 case. Cf. In re U.S. Lines, Inc., 197 F.3d

631, 637 (2d Cir. 1999) (“whether a contract proceeding is core depends on (1) whether the

contract is antecedent to the reorganization petition; and (2) the degree to which the proceeding

is independent of the reorganization.”). 1


1
 Defendants’ argue that this case “arises in” connection with the Bankruptcy Case because resolution of the claims
here will require a court to read the orders of the Bankruptcy Court to understand what agreements became part of
           Case 1:20-cv-06013-MKV Document 45 Filed 11/19/20 Page 4 of 6




        The only remaining jurisdictional prong in Section 1334 that is potentially implicated is

“related to” jurisdiction. Cases relate to a bankruptcy case when the action’s “outcome might

have any conceivable effect on the bankrupt estate.” Parmalat Capital Fin. Ltd. v. Bank of Am.

Corp., 639 F.3d 572, 579 (2d Cir. 2011) (internal quotation marks and citation omitted). The

Court does not, however, need to determine whether Plaintiff’s claims “relate to” the Bankrupcty

Case. When a case is merely “related to” bankruptcy and does not “arise under” Title 11 or

“arise in” a Title 11 case, mandatory abstention may prevent a District Court from exercising

jurisdiction over a case. The Court concludes that mandatory abstention applies here.

        Section 1334(c)(2) requires a federal court to abstain from hearing “a proceeding based

upon a State law claim or State law cause of action, related to a case under title 11 but not arising

under title 11 or arising in a case under title 11” if the proceeding was “commenced, and can be

timely adjudicated, in a State forum of appropriate jurisdiction.” 28 U.S.C. § 1334(c)(2). “For

such mandatory abstention to apply, six conditions must be met: (1) a ‘timely’ motion for

abstention must have been brought; (2) the action must be based upon a state law claim; (3) the

action must be ‘related to’ a bankruptcy proceeding, as opposed to ‘arising under’ the

Bankruptcy Code or ‘arising in’ a case under the Bankruptcy Code; (4) the sole federal

jurisdictional basis for the action must be Section 1334; (5) the action must have been

‘commenced’ in state court; and (6) the action must be capable of being ‘timely adjudicated’ in

state court.” Delaware Tr. Co., 534 B.R. at 512.




the bankruptcy plan confirmation. See Defendants’ Memorandum of Law in Opposition to Motion to Remand, ECF
No. 32, at 16-19. This argument fails for the reasons stated in Judge Furman’s decision in In re Gen. Motors LLC
Ignition Switch Litig., No. 14-MD-2543 (JMF), 2017 WL 5195234, at *3 (S.D.N.Y. Nov. 9, 2017). Specifically, the
decision in this case will not turn on the interpretation of the Bankruptcy Court’s orders, but rather may require a
court only to reference or read the orders. Id.
          Case 1:20-cv-06013-MKV Document 45 Filed 11/19/20 Page 5 of 6




        If Plaintiff’s claims are not related to the Bankruptcy Case, then the Court has no subject

matter jurisdiction over this case. However, even if it is related to the bankruptcy, mandatory

abstention applies and the case should be remanded. 2 During argument concerning the Parties’

motions, Defendants’ counsel admitted as much. See Transcript at 16:14-19:25.

        In this case, the first five of the mandatory abstention factors unquestionably militate in

favor of abstention and remand: Plaintiff filed this case, asserting only state law claims, in New

York Supreme Court, and Defendants removed it to this Court pursuant only to Section 1334.

No one contests that Plaintiff’s request for abstention, which was contained within its motion to

remand, was not timely made. As for the final factor, to determine “timely adjudication,” courts

consider “(1) the backlog of the state court’s calendar relative to the federal court's calendar; (2)

the complexity of the issues presented and the respective expertise of each forum; (3) the status

of the title 11 bankruptcy proceeding to which the state law claims are related; and (4) whether

the state court proceeding would prolong the administration or liquidation of the estate.”

Parmalat Capital Finance, 639 F.3d at 580. Here, the “timely adjudication” factors also favors

abstention since the Bankruptcy Case is closed and this case cannot affect the administration of

the Alpha Guardian estate. See Fried v. Lehman Bros. Real Estate Assocs. III, L.P., 496 B.R.

706, 711 (S.D.N.Y. 2013) (noting that even if the state court “may not be . . . faster than the

District Court,” the timely adjudication factor still applied where “[i]t [wa]s doubtful that this

matter will have any significant effect on the timely administration and liquidation of the []

estate.”). In short, even if the Court has “related to” jurisdiction over Plaintiff’s claims,

mandatory abstention demands that the case be remanded back to New York Supreme Court.


2
 The Court does not decide here whether Plaintiff’s claims are related, but notes only that it is unlikely that
resolution of Plaintiff’s claims would have “any conceivable effect” on the bankruptcy estate. The final
Confirmation Order in the Alpha Guardian bankruptcy was entered on July 27, 2020, see Notice of Removal ¶ 8, and
Plaintiff’s claims do not purport to challenge the reorganization plan.
         Case 1:20-cv-06013-MKV Document 45 Filed 11/19/20 Page 6 of 6




       For the reasons set forth herein, Plaintiff’s Motion to Remand is GRANTED and

Defendant’s Motion to Transfer is DENIED AS MOOT. The Clerk of Court respectfully is

requested to remand this action to New York Supreme Court and close this case.

SO ORDERED


Dated: November 19, 2020
       New York, New York                        __________________________________
                                                        MARY KAY VYSKOCIL
                                                       United States District Judge
